Citation Nr: 0948265	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1977 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Cleveland, Ohio RO.


FINDING OF FACT

There is no credible evidence of a right foot fracture in 
service, and no credible or competent evidence of a current 
right foot disability to include fracture residuals.


CONCLUSION OF LAW

Right foot fracture residuals were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in September 2004, prior to adjudication of 
the Veteran's claim, discussed the evidence necessary to 
establish service connection.  The Veteran was asked to 
identify pertinent evidence.  The evidence of record was 
listed, and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  

In November 2006 the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  The 
Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding his claim of entitlement 
to service connection for a right foot disability.  However, 
the Board finds that a VA examination is not necessary in 
order to decide this claim. There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for this claimed disability.  
Further, the Board finds that there is otherwise no credible 
evidence of in-service manifestations or a continuity of 
symptoms since service, and no competent evidence otherwise 
showing that the claimed disability was incurred in service.  
For these reasons, a medical examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(i).

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that in December 1977, the 
Veteran reported pain in his right ankle after he twisted it 
during physical training.  

A July 1978 record shows that the Veteran sustained a 
fracture of the distal phalanx of the left great toe.  His 
foot was casted.  

In November 1978 the Veteran was seen for a callus on his 
right foot.  

In April 1979 two small calluses were noted under the upper 
portion of the Veteran's right foot.  Moleskin was applied.  

In March 1980 painful lesions were noted on the first and 
fourth metatarsals of the Veteran's right foot.  

In January 1981, the Veteran reported that he had twisted his 
right ankle while running.  He complained of pain around the 
ankle and up the back of his leg.  The diagnosis was mild 
ankle sprain.  

In January 1983, a provider noted calluses on the plantar 
surface of the Veteran's right foot.  During a February 1983 
orthopedics appointment, the Veteran reported a history of 
fractured metatarsals of the left foot in 1979 and plantar 
keratosis beneath the fourth metatarsal on the right since 
1979.  He reported that he ran 25 miles per week.  The 
provider trimmed the keratosis.  

On discharge examination in May 1983, the Veteran denied foot 
trouble and lameness.  Clinical examination revealed normal 
feet.  The Veteran was determined to be qualified for release 
from active duty.

In his August 2004 claim, the Veteran indicated that he had 
been treated for a broken right leg at Quantico.  

VA treatment records reflect that in February 2004, the 
Veteran reported right shoulder and bilateral knee pain.  
With respect to his past medical history, in July 2004 he 
reported various problems but did not mention his feet.  On 
physical examination, the provider noted that the Veteran had 
difficulty walking on the toes of his right foot.  The 
impression did not include any reference to the Veteran's 
feet.  Subsequent records note rechecks of the Veteran's 
shoulder and knee pain, but are silent with respect to his 
feet.

A May 2006 report of contact indicates that the Veteran 
clarified that he sought service connection for a right foot 
disability as opposed to his right leg.

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for the 
claimed right foot disability.  In this regard, the Board 
notes that while the Veteran was treated for plantar 
keratoses of the right foot in service, and an ankle sprain 
on two occasions, his service treatment records are negative 
for any findings of a fracture of the right foot in service.  

In this regard, the Board notes that the Veteran is competent 
to diagnose simple conditions, to include a fractured foot.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  However, competency must be 
distinguished from credibility, and, in this instance, the 
Board finds his reports of sustaining a fracture in service 
not credible.  In this regard, the Board notes that his 
service treatment reveals instances of treatment for a right 
ankle sprain on two occasions in 1977 and 1981, as well as 
lesions and calluses in 1978, 1979, and 1980, as well as 
treatment for a fracture of the left great toe in 1978.  
However, there is no reference to any fracture of the right 
foot.  There is also no evidence of any residuals of the two 
right ankle sprains documented therein.  Most significantly, 
the Veteran denied a history of foot trouble at separation, 
and physical examination was normal.  

In this regard, the Board has considered the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, 
the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the Veteran's specifically 
complained of various problems in both feet in service, but 
none of those complaints involved a fracture in the right 
foot, he specifically denied any continued problems at 
separation, and several decades passed before he reported 
having sustained any such injury in service.

Moreover, there is no indication of a current right foot 
disability.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
he currently has a right foot disability that is due to 
disease or injury in service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Rather, he has provided no 
statement concerning a current right foot disability, and the 
medical evidence is also silent regarding any such 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no credible evidence of the alleged in-
service injury, no credible evidence of a continuity of 
symptomatology since service, and no credible lay or medical 
evidence establishing any current disability of the foot.  As 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.


ORDER

Entitlement to service connection for residuals of a 
fractured right foot is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


